UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1528



HAMPTON J. YOW,

                                              Plaintiff - Appellant,

          versus


LARRY J. MASSANARI, ACTING COMMISSIONER OF
SOCIAL SECURITY ADMINISTRATION,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. William L. Osteen, District
Judge. (CA-99-665-1)


Submitted:   September 13, 2001           Decided:   October 22, 2001


Before WILKINS and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


J. Kevin Morton, Winston-Salem, North Carolina, for Appellant.
Stuart E. Schiffer, Assistant Attorney General, Benjamin H. White,
Jr., United States Attorney, Mary Ann Sloan, Regional Chief
Counsel, Dennis R. Williams, Deputy Regional Chief Counsel, Aileen
Hammond, Assistant Regional Counsel, James M. Flournoy, Assistant
Regional Counsel, Office of the General Counsel, Region IV, SOCIAL
SECURITY ADMINISTRATION, Atlanta, Georgia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Hampton Yow appeals the district court's order that, based

upon a report and recommendation of a magistrate judge, upheld the

Administrative Law Judge’s (ALJ) denial of his claim for a period

of disability and disability insurance benefits.   Yow applied for

Social Security Disability and Supplemental Security Income (SSI)

benefits.

     We must uphold the decision to deny disability insurance bene-

fits if the decision is supported by substantial evidence and the

correct law was applied.    See 42 U.S.C.A. § 405(g) (West Supp.

2001); Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996).    We have

reviewed the record and the district court’s order and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court and the magistrate judge.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                            AFFIRMED




                                 2